DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Request for Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on April 21, 2022 has been entered.  

Response to Arguments
3.	Applicant’s remarks received on April 21, 2022 with respect to the amended independent claims have been acknowledged and are moot in view of a new ground of rejection necessitated by the corresponding amendment.  Currently claims 1, 3-8, 10-15, and 17-20 are rejected, and claims 2, 9, and 16 are cancelled.

Response to Amendments
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3-5, 8, 10-12, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yaoyama (US Pub: 2011/0231026) and in further view of Yamada (JP Pub: 2018116374) and Ishikake et al (US Pub: 2011/0164895).
Regarding claim 1 (currently amended), Yaoyama teaches: An information processing apparatus comprising: a processor configured to acquire history of usages of a function of an image processing apparatus that is restricted such that usage thereof does not exceed an upper limit by transmitting an acquisition request for acquisition of the history of usages of the function requested by a user, wherein the history of usages of the function is a history of usages of a target function during a unit period [p0094-p0096]
and output, in a case where an estimated usage of the function that is determined based on the history of usages exceeds the upper limit, information indicating a substitute function determined in advance for the function [fig. 11: S302-S311, S401, S402, p0073, p0074, p0076, p0084].
Yaoyama further teaches: wherein the processor is configured to acquire a reference usage, and output, in a case where the estimated usage exceeds the upper limit, an allowable usage obtained based on a difference between the history of usages and the reference usage [p0058, p0073, p0204, fig. 12 (Predicted use amount is the history of usage.  Budget/allowable amount is the reference usage.  Difference between predicted use amount and budget amount is an allowable usage.)].
Yaoyama does not specify the reference usage representing a transition of past usages per unit period for a function of the image processing apparatus.  In the same field of endeavor, Yamada teaches: wherein the reference usage represents a transition of past usages per unit period for the function of the image processing apparatus [abstract (History of consumption rate indicates past usage per unit time.)].  Therefore, given Yamada’s prescription on determined a threshold usage based on history usage per unit time, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to modify Yaoyama’s predetermined budget/allowable/reference amount based on history usage per unit time so that difference between a predicted use amount and the reference amount can be determined according to history usage per unit time for obtaining more accurate and realistic result.
Yaoyama in view of Yamada does not specify a substitute function to be a function capable of indirectly implementing the function.  In the same field of endeavor, Ishikake et al further teaches: wherein the substitute function is a function implementing at least part of the function or a function capable of indirectly implementing the function [p0099-p0104].  Therefore, given Yaoyama’s prescription on recommending switching operation for power conservation upon reaching monthly limit and Ishikake et al’s embodiment on substitute monochrome print for color print when reaching color print rate so that the substitute monochrome print capable of indirectly implementing the print function for energy saving, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to have Yaoyama implement Ishikake et al’s embodiment to switch from color print to monochrome print upon reaching monthly power usage limit for energy conservation while maintaining operation/function for improving overall efficiency.

Regarding claim 3 (currently amended), the rationale applied to the rejection of claim 2 has been incorporated herein.  Yaoyama in view of Yamada further teaches: The information processing apparatus according to Claim 2, wherein the reference usage is determined based on history of usages that is equal to or less than the upper limit of the function by at least one user [Yaoyama: p0053-p0055; Yamada: abstract (Yamada determines threshold/allowable amount based on history of usage within a limit whereas Yaoyama specifies the allowance/limit for each user.)].

Regarding claim 4 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Yaoyama further teaches: The information processing apparatus according to Claim 1, wherein in a case where the estimated usage exceeds the upper limit, the processor restricts use of the function [fig. 9: S310, S311].

 	Regarding claim 5 (original), the rationale applied to the rejection of claim 4 has been incorporated herein.  Yaoyama further teaches: The information processing apparatus according to Claim 4, wherein the restriction of use includes prohibition of use of the function or restriction on usage of the function [fig. 1: S503-S506].

Regarding claim 8 (previously presented), the rationale applied to the rejection of claim 1 has been incorporated herein.  Yaoyama further teaches: The information processing apparatus according to Claim 1, wherein the processor is configured to acquire an estimation model for estimating usage of the function, and perform the estimate model to obtain the estimated usage based on the history of usages [fig. 10, p0088-p0090, p0094-p0096 (Estimate amount of power consumption at the end of the month based on total use amount of the past month.)].

	Claims 10-12 (previously presented), the rationale applied to the rejection of claims 2-5 has been incorporated herein respectively.  Claims 10-12 have been analyzed and rejected with regard to claim 8.

Regarding claim 15 (original), the rationale applied to the rejection of claim 8 has been incorporated herein.   Yaoyama further teaches: The information processing apparatus according to Claim 8, wherein the estimation model is generated based on history of usages of the function by at least one user [p0088-p0090].

Claims 17-19 (original), the rationale applied to the rejection of claims 10-12 has been incorporated herein respectively.  Claims 17-19 have been analyzed and rejected with regard to claim 15.

	Claim 20 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Claim 20 has been analyzed and rejected with regard to claim 1 and in accordance with Yaoyama’s further teaching on: A non-transitory computer readable medium storing a program causing a computer to execute a process for information processing [p0043, p0044].

6.	Claims 6, 7, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yaoyama (US Pub: 2011/0231026), Yamada (JP Pub: 2018116374), and Ishikake et al (US Pub: 2011/0164895); and in further view of Hoshino (US Pub: 2009/0164659).
 	Regarding claim 6 (original), the rationale applied to the rejection of claim 4 has been incorporated herein.  Yaoyama in view of Yamada and Ishikake et al does not specify removing restriction.  In the same field of endeavor, Hoshino teaches: The information processing apparatus according to Claim 4, wherein the processor is configured to acquire a first history of usages of the function at a first point in time and a second history of usages at a second point in time later than the first point in time, and remove, in a case where a second estimated usage of the function determined based on the second history of usages becomes equal to or less than the upper limit after use of the function is restricted in accordance with a fact that a first estimated usage of the function determined based on the first history of usages exceeds the upper limit, the restriction on use of the function [p0044].  Monitoring usage of a function continuously and adding or removing restriction on usage of the function when usage rate rises above or falls below a threshold has been well practiced in the art as prescribed by Hoshino.  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to continuously monitor usage of a function and add or drop a usage restriction based on usage rate compared to a threshold for optimizing operation efficiency given limited resource.

	Claim 7 (original), the rationale applied to the rejection of claim 5 has been incorporated herein.  Claim 7 has been analyzed and rejected with regard to claim 6.

	Regarding claims 13 and 14 (previously presented), the rationale applied to the rejection of claims 6 and 7 has been respectively incorporated herein.  Claims 13 and 14 have been analyzed and rejected with regard to claim 8.

Contact
7.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    								    /Fan Zhang/
								    Patent Examiner, Art Unit 2674